Citation Nr: 1803530	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-15 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as a result of a service-connected disability.

2.  Entitlement to an effective date earlier than May 1, 2009, for the award of additional benefits for a dependent spouse.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1982 to February 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions in March 2010 and June 2011 by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence demonstrates that information as to the Veteran's re-marriage in April 2003 was first received by VA on April 15, 2009, and VA records show payment of additional benefits were made effective from May 1, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 1, 2009, for the award of additional benefits for a dependent spouse have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Earlier Effective Date Claim

VA law provides that the date of claim for additional compensation or pension for a dependent spouse is the date of marriage, if evidence of the event is received within one year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within one year of a VA request.  38 U.S.C. § 5110(f) (2012); 38 C.F.R. § 3.401(b) (2017).  Payment of monetary benefits based upon an award or an increased award may not be made to an individual for any period before the first day of the month following the month in which the award of increased award became effective.  38 U.S.C. § 5111(a) (2012).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  

VA records show that in his April 2002 application for VA benefits the Veteran indicated his marital status was divorced.  The Veteran was notified by correspondence dated in December 2002 of an award of service-connected compensation benefits and that his award included an additional amount for a dependent child.  A VA Form 21-8764 was attached to the correspondence that, in pertinent part, advised him to "promptly advise us of any changes in the status of your dependents."

On April 15, 2009, the Veteran submitted a VA Form 21-686c, declaration of status of dependents.  He provided information of his marriage to A.M.B. in April 2003.  In correspondence submitted to VA in July 2009 the Veteran, in essence, requested entitlement to retroactive compensation for his dependent spouse from April 2003.  

In VA correspondence dated in March 2010 the Veteran was notified that a decision had been made granting additional benefits for his dependent spouse based upon the receipt of his claim on April 15, 2009.  The effective date of the award was established as May 1, 2009.

In his March 2010 notice of disagreement the Veteran asserted that an earlier effective date for his award of additional benefits for his dependent spouse was warranted from his date of marriage.  He stated that he had not been made aware of the matter until the previous year and that he had taken immediate action to correct it.

Based upon the evidence of record, the Board finds that information as to the Veteran's re-marriage in April 2003 was first received by VA on April 15, 2009, and VA records show payment of additional benefits were made effective from May 1, 2009.  There is no evidence of any earlier notice to VA of the dependent's existence and no basis under applicable VA law for the earlier benefits sought.  It is again noted at the time he filed his claim for benefits in 2002 the Veteran explicitly noted that he was divorced. Contemporaneous records from time period also indicate that the Veteran identified himself as being unmarried.  See December 2002 Counseling Record.  Therefore, the Board finds the claim for entitlement to an earlier effective date must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.

ORDER

Entitlement to an effective date earlier than May 1, 2009, for the award of additional benefits for a dependent spouse is denied.


	(REMAND ON NEXT PAGE)



REMAND

The Veteran contends that he has obstructive sleep apnea that developed as a result of active service, to include as a result of a service-connected disability.  In support of his claim he provided a copy of medical literature noting that increased risk factors for obstructive sleep apnea included hypertension, a narrowed airway, chronic nasal congestion, and family history.  VA records show the Veteran has established service connection for hypertension, a respiratory disorder, sinusitis, and allergic rhinitis.  Service treatment records dated in October 2001 noted a history of somnambulism, but that there was no history of apnea.  It was also noted that the Veteran reported he slept about three to four hours per night and occasionally felt excessively tired during the day.  VA examination in June 2002, in essence, noted an normal evaluation of the throat and included a diagnosis of history of sleepwalking.  

Private treatment records dated in April 2009 noted the Veteran report a five year history of loud and disruptive snoring associated with intermittent breathing pauses and examination findings of an enlarged and elongated uvula.  A May 2009 sleep study included a diagnosis of severe obstructive sleep apnea-hypopnea.  VA medical opinions in December 2009, May 2011, and February 2014 found obstructive sleep apnea was less likely caused by his panic disorder, sleepwalking disorder, respiratory disorders in service, or hypertension.  However, the examiners did not address whether it developed or was proximately due to a narrowed airway or chronic nasal congestion associated with a service-connected disability.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2016); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  For the reasons stated, another VA medical examination is required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has obstructive sleep apnea that:

a. had its onset in service, or
b. is etiologically related to his active service, or
c. was caused by a service-connected disability, or
d. was aggravated by a service-connected disability.

The examiner must acknowledge review of the pertinent evidence of record, including that service connection is established for hypertension, a respiratory disorder, sinusitis, and allergic rhinitis, and the examiner should reconcile any opinion provided with the pertinent medical evidence of record,  The clinical significance, if any, of the medical literature indicating risk factors for obstructive sleep apnea such as hypertension, a narrowed airway, chronic nasal congestion, and family history should be addressed.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


